The homestead right belonged, not to the defendant, but to his "wife, widow, or children." Gen. St., c. 124; Laws of 1868, c. 1, ss. 33, 34, 35, 36, 37; Laws of 1869, c. 10; Laws of 1871, c. 29. For reasons given in Gleason v. Emerson, 51 N.H. 405, the plaintiff's homestead right, not being reserved in the judgment of divorce, was lost. The amount of her alimony was determined upon consideration of her loss of her rights in his property. The judgment did not leave them such a cause of contention as a joint home, nor authorize an expulsion of the defendant by the plaintiff's exercise of her former right of homestead, but made such a partition of property as dissolved her right in his home. Gen. St., c. 163, ss. 12, 13, 14, 15. The children were transferred to the custody of the plaintiff, and since the divorce the farm has not been their home, nor been occupied by them. As it was not occupied by the defendant or the plaintiff, "and his or her family," at the time of the levy of her execution, his interest in it was not exempt from that levy. Laws of 1868, c. 1, s. 33.
Judgment for the plaintiff.
STANLEY, J., did not sit. *Page 331